Citation Nr: 1224468	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-37 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Evaluation of major depressive disorder (MDD), not otherwise specified (NOS), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from July 1983 to October 1983.  He had additional service in the Air National Guard.   

This case initially comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 decision rendered by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

MDD is manifested by deficiencies in the areas of thinking, family relations, work and mood.  


CONCLUSION OF LAW

MDD is 70 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in June 2007.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained.  The Board also notes that the Veteran has been afforded an adequate VA examination for his claim.  The examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the Veteran's disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Veteran's MDD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9434, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Analysis

The Veteran has appealed the assignment of a 30 percent rating for MDD.  The current rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

When examined in April 2007, the Veteran reported a history of being married twice but with no children.  He worked as a manager for a uniform company for 14 years and lived with his wife.  He related that he suffered from depressed mood, low energy, and feelings of hopelessness and helplessness.  He stated he stressed out easily and did not sleep well.  He reported being anxious, worried about the future and uncaring about whether he lived or died.  He had physical pain and limitations, and took pain medication daily.  The Veteran expressed that he was not a social person and did not want to leave the house which was a problem between him and his first wife.  He stated that things were going "okay" with his current wife.  The Veteran denied any suicide attempts.

The Veteran looked slightly older than his staged age, and he appeared to be a reliable historian.  His thought processes were within normal limits and he was able to relate well.  He seemed depressed and anxious.  His affect was congruent to his mood, and he denied auditory or visual hallucinations.  He denied suicidal ideation or homicidal ideation.  There was no evidence of psychosis or delusions.  He was also alert and oriented, and his attention and concentration were within normal limits.  His memory for remote and recent events was intact.  His insight and judgment were good.  Mood disorder due to general medical condition was diagnosed.  A GAF score of 39 was assigned.  

The Veteran was afforded a VA examination in October 2007.  During this examination, the Veteran expressed that his first marriage ended because his ex-wife found him to be depressed and angry.  His current marriage was reported as better.  He had very few social relationships.  Although he helped his wife in the yard, he did very little leisure activities.  He denied a history of suicide attempts and violence.  His psychosocial functional status at that time was withdrawn and depressed.  He was able to work but had no other energy.  He slept for four hours a night and had nightmares.  He also had crying spells and low self esteem.  Some passive suicidal ideation without intent or plan which occurred once a week and lasted for a few hours was reported.  

Examination revealed he was neatly groomed, his speech was impoverished and attitude was cooperative but guarded.  His affect was constricted and mood was depressed.  He was oriented to person and place but not to time.  He had rambling, racing and paucity of ideas.  He was without delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts and problems with daily living.  He understood the outcome of behavior and understood that he had a problem.  His impulse control was good, and he had no episodes of violence.  He maintained minimum personal hygiene.  His remote memory was normal, but his recent and immediate memory was mildly impaired.  He stated he forgets daily tasks.  His intelligence was average.

The Veteran reported working for the same company for over 10 years.  He had decreased concentration, memory loss and poor social interaction as problems related to his occupational functioning.  Depressive disorder NOS was diagnosed.  A GAF score of 55 was assigned.  The examiner stated that the Veteran did not have total occupational and social impairment but his mental disorder signs and symptoms resulted in deficiencies in the areas of thinking, family relations, work and mood but not judgment.  

In light of the evidence summarized above, the Board finds that a 70 percent evaluation for MDD is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood.  He has very few social relationships, very little leisure activities, a lack of energy, and sleep difficulty to include nightmares.  He was shown to be withdrawn and depressed, and maintained minimum personal hygiene.  His recent and immediate memory was impaired and he has occupational limitations to include decreased concentration, memory loss and poor social interaction.  An indifference for his life and suicidal thoughts have also been documented.  The VA examiner found that the Veteran's mental disorder signs and symptoms resulted in deficiencies in the areas of thinking, family relations, work and mood.  These findings justify a 70 percent evaluation.  

The Board notes that a 70 percent evaluation is also consistent with the Veteran's GAF scores.  Although the Veteran was assigned a GAF score of 55 in October 2007 which is indicative of moderate symptoms.  A GAF score of 39 was assigned in April 2007.  A GAF score of 39 is indicative of some impairment in reality testing or communication.  The Board finds that the GAF score of 39 is more indicative of the Veteran's disability.  In reaching this conclusion, it is noted that although a GAF score of 55 was assigned in October 2007, during the same examination the Veteran was found to have deficiencies in the areas of thinking, family relations, work and mood.  He also expressed suicidal ideations.  The Board finds that the April 2007 GAF score is consistent with the Veteran's examinations and with the 70 percent evaluation.  

The Board finds, however, that an evaluation higher than 70 percent disabling is not warranted.  In this regard, the Veteran has been competent and credible when reporting his symptoms.  The Board acknowledge his reports of occupational difficulties, suicidal thoughts, nightmares, depressed mood and memory problems.  The Board also acknowledges that examination revealed his speech was impoverished, affect constricted, he lacked orientation to time, and he had rambling, racing and paucity of ideas.  The above, however, have been considered and contemplated in the 70 percent evaluation.  Neither the lay or medical evidence shows these symptoms have been persistent or rises to the level required for a 100 percent evaluation.  The evidence shows that the Veteran is without delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts and/or problems with daily living.  He has good impulse control and no episodes of violence.  He also maintains minimum personal hygiene.

Furthermore, despite having deficiencies in family relations, the Board notes that the Veteran is married and related having a good marriage.  He also has worked at the same job for over a decade despite his occupational limitations.  Although he has had suicidal ideation, he is without plans to harm himself.  Such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, however, even when accepted as credible, do not establish total impairment.  

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the criteria reasonably describe the Veteran's disability level and symptomatology.  Further, however, the record also reflects that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Thus, there is no reason to believe that the average industrial impairment from the disability would have been in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

In addition, neither the Veteran nor the record raises the issue of entitlement to a total rating based on individual unemployability.  Thus, the Board has no obligation to address the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating of 70 percent disabling for MDD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


